Order entered November 27, 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-01577-CV

               IN THE INTEREST OF J.A.S.C., J.A.L.C., N.D.C, AND G.S.C

                       On Appeal from the 301st Judicial District Court
                                    Dallas County, Texas
                           Trial Court Cause No. DF-12-08960-T

                                             ORDER
       This is an accelerated appeal in a child protection case. See TEX. R. APP. P. 28.4.

Pursuant to Texas Rule of Appellate Procedure 35.1(b), the appellate record was due November

22, 2013. See id. 35.1(b). The clerk’s record has been filed; the reporter’s record has not.

Accordingly, we ORDER Kim Allen, Official Court Reporter, to file the record no later than

December 9, 2013. If necessary, arrangements for a substitute reporter must be made as no

extensions will be granted absent exigent circumstances. See id. 28.4(b)(1),(2).             Because

appellant filed an affidavit of inability to pay costs and the affidavit was not contested, the record

must be prepared without prepayment of costs. See id. 20.1(f).

       We DIRECT the Clerk of the Court to send a copy of this order to (1) the Honorable

Lynn Cherry, Presiding Judge of the 301st Judicial District Court, and (2) Kim Allen, Official

Court Reporter of the 301st Judicial District Court.


                                                        /s/   DOUGLAS S. LANG
                                                              PRESIDING JUSTICE